                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESSE WILSON,                         )
                                      )
                  Petitioner,         )                 8:19CV85
                                      )
            v.                        )
                                      )
BRAD JOHNSON,                         )                  ORDER
                                      )
                  Respondent.         )
                                      )


      IT IS ORDERED that Petitioner’s Motion to Amend (filing no. 13) and Motion
for Reconsideration (filing no. 14) are denied.

      DATED this 10th day of April, 2019.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge
